DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a computer system for query a user profiling system with a skillset provided by a requestor; identify a target user based on results of the query, the target user associated with the skillset, identify a network path linking the requestor with the target user, the network path comprising one or more links between nodes of a user network, the nodes associated with users, the users including the requestor, the target user, and one or more other users; identify a preferred communication channel associated with the target user and/or the one or more other users, based on the results of the query; and provide a recommendation to the requester, the recommendation comprising the target user, the preferred communication channel, and the network path.
Limitations for query a user profiling system with a skillset provided by a requestor; identify a target user based on results of the query, the target user associated with the skillset, identify a network path linking the requestor with the target user, the network path comprising one or more links between nodes of a user network, the nodes associated with users, the users including the requestor, the target user, as drafted are processes that, under broadest reasonable interpretation, covers performance of those limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a memory; a screen; and at least one processor coupled to the memory” nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “a memory; a screen; and at least one processor coupled to the memory” in the context of this claim encompasses the user performing a query in mind for identifying a target user having particular matched skillset. The limitation providing the recommendation to be displayed with network to communicate with the target user and preferred means to communicate with the target user, as drafted, is no more than a process of displaying the result of an abstract idea, and under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional element – identify a network path linking the requestor with the target user via intermediate user, the network path comprising one or more links between nodes of a user network, the nodes associated with users, the users including the requestor and identify a preferred communication channel associated with node linking the target user to the intermediate user which may be characterized as insignificant extra-solution activity of mere data gathering such as for ‘preferred communication’ and ‘linking the requester to an intermediate user’ as identified in MPEP 2106. 05(g) and they do not provide integration into practical application. Claim 1 is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a displaying an abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, claim 1 is not patent eligible.    

Claim 8 recites a method implemented on a computer system for query a user profiling system with a skillset provided by a requestor; identify a target user based on results of the query, the target user associated with the skillset, identify a network path linking the requestor with the target user, the network path comprising one or more links between nodes of a user network, the nodes associated with users, the users including the requestor, the target user, and one or more other users; identify a preferred communication channel associated with the target user and/or the one or more other users, based on the results of the query; and provide a recommendation to the requester, the recommendation comprising the target user, the preferred communication channel, and the network path.
Limitations for query a user profiling system with a skillset provided by a requestor; identify a target user based on results of the query, the target user associated with the skillset, identify a network path linking the requestor with the target user, the network path comprising one or more links between nodes of a user network, the nodes associated with users, the users including the requestor, the target user, as drafted are processes that, under broadest reasonable interpretation, covers performance of those limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by the computer system” nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “by the computer system” in the context of this claim encompasses the user performing a query in mind for identifying a target user having particular matched skillset. The limitation providing the recommendation to be displayed with network to communicate with the target user and preferred means to communicate with the target user, as drafted, is no more than a process of displaying the result of an abstract idea, and under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer system. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer system, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional element – identify a network path linking the requestor with the target user via intermediate user, the network path comprising one or more links between nodes of a user network, the nodes associated with users, the users including the requestor and identify a preferred communication channel associated with node linking the target user to the intermediate user which may be characterized as insignificant extra-solution activity of mere data gathering such as for ‘preferred communication’ and ‘linking the requester to an intermediate user’ as identified in MPEP 2106. 05(g) and they do not provide integration into practical application. Claim 8 is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a displaying an abstract idea amounts to no more than mere instructions to apply the exception using a generic computer system. Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept. Accordingly, claim 8 is not patent eligible.    

Claim 15 recites a computer system for query a user profiling system with a skillset provided by a requestor; identify a target user based on results of the query, the target user associated with the skillset, identify a network path linking the requestor with the target user, the network path comprising one or more links between nodes of a user network, the nodes associated with users, the users including the requestor, the target user, and one or more other users; identify a preferred communication channel associated with the target user and/or the one or more other users, based on the results of the query; and provide a recommendation to the requester, the recommendation comprising the target user, the preferred communication channel, and the network path.
Limitations for query a user profiling system with a skillset provided by a requestor; identify a target user based on results of the query, the target user associated with the skillset, identify a network path linking the requestor with the target user, the network path comprising one or more links between nodes of a user network, the nodes associated with users, the users including the requestor, the target user, as drafted are processes that, under broadest reasonable interpretation, covers performance of those limitations in the mind but for the recitation of generic computer components. That is, other than reciting “non-transitory computer readable medium” nothing in the claim element precludes the steps from practically being performed in the mind. For example, but for the “non-transitory computer readable medium storing executable sequences” in the context of this claim encompasses the user performing a query in mind for identifying a target user having particular matched skillset. The limitation providing the recommendation to be displayed with network to communicate with the target user and preferred means to communicate with the target user, as drafted, is no more than a process of displaying the result of an abstract idea, and under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional element – identify a network path linking the requestor with the target user via intermediate user, the network path comprising one or more links between nodes of a user network, the nodes associated with users, the users including the requestor and identify a preferred communication channel associated with node linking the target user to the intermediate user which may be characterized as insignificant extra-solution activity of mere data gathering such as for ‘preferred communication’ and ‘linking the requester to an intermediate user’ as identified in MPEP 2106. 05(g) and they do not provide integration into practical application. Claim 15 is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a displaying an abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, claim 15 is not patent eligible.    




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Jia  et al (PGPUB Document No. 20190108217), hereafter, referred to as “Chen”, in view of Nagy, Robert (US Patent No. 7325012), hereafter, referred to as “Nagy”.

Regarding claim 1(Currently amended), Chen teaches A computer system comprising: a memory; a screen; and at least one processor coupled to the memory and configured to (Chen, Fig. 1 and para 0237-0238 disclose a computer system with memory, display screen, hardware processor for executing instructions): 
query a user profiling system with a skillset provided by a requestor(Chen, Fig. 9A and para 0029 disclose querying a user profiling system with skillset for a probable match “The user device (101) can provide users a user interface to enter job requirements, which the system uses to match with and rank qualified candidates. FIG. 9A illustrates an example of such a user interface, hosted on the device, for users to enter job requirements. ");  identify a target user based on results of querying the user profiling system, wherein the target user is associated with the skillset (Chen, Fig. 9B, 9C and para 0029 further disclose in response to the query by skillset, target users that match with skillsets are identified and displayed ”The user device can also be used to provide a user interface to display the ranked candidates to the user. FIG. 9B and FIG. 9C demonstrate two examples of user interfaces where lists of qualified candidates are ranked and displayed to the end user."); 
Chen teaches searching people by skillset but he does not explicitly teach identify a network path linking the requestor to an intermediate user, and further linking the intermediate user with the target user, the network path comprising one or more links between nodes of a user network, the nodes associated with the requestor, the target user, and the intermediate user; 
identify a preferred communication channel associated with a node linking the target user to the intermediate user; and provide a recommendation to the requester, the recommendation comprising the intermediate user, the target user, the preferred communication channel, and the network path.
However, in the same field of endeavor of identifying network path between users Nagy teaches identify a network path linking the requestor to an intermediate user, and further linking the intermediate user with the target user, the network path comprising one or more links between nodes of a user network, the nodes associated with the requestor, the target user, and the intermediate user (Nagy, Fig. 13 and col 18:4-16 disclose identifying a linking path between target user (Target Person) with requesting user (Starting Person) via intermediary user (element 718 “RETRIEVE FURTHER DEGREE OF USER CONTACT PAIRS”) “the routine 116 retrieves user-contact pairs that have the target person as a contact, also shown at block 710. Once user-contact pair data has been retrieved and assembled (e.g., by the user-contact reference routine 120), the relationship pathway determination routine 122 plots pathways that link the starting person to the target person as indicated by block 712.”); 
identify a preferred communication channel associated with a node linking the target user to the intermediate user (Nagy, Fig. 10 A 15:15-22 disclose a display of a preferred communication channel to target user “Ms. Toby Adamson” phone number and email for sending message; here the examiner interprets “preferred communication channel” as a communication means that make available to be discover by search); 
and provide a recommendation to the requester, the recommendation comprising the intermediate user, the target user, the preferred communication channel, and the network path (Nagy, Fig. 10 A and col 15:15-22  disclose by displaying a recommendation having intermediate user (Jane Tamoff) within the network path to the requestor (labeled “Me” ) to the target user (“Ms. Toby Adamson”)“As illustrated, the screen 400 displays a list 402 of those users of the database who are potential connections between the starting person 404 (labeled “Me”) and the target person, such as Ms. Toby Adamson 406”; further  discloses a display of a preferred communication channel to target user “Ms. Toby Adamson” phone number and email for sending message).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the recommendation of candidate based on matched skillset of Chen into identification of user’s communication path and channel of Nagy to produce an expected result of displaying a means of communicating with recommended user and a link or path to reach the target user. The modification would be obvious because one of ordinary skill in the art would be motivated to display requesting users a details about how the target user can be reached/communicated effectively(Nagy, col 15:15-22).

Regarding claim 8(Currently amended), Chen teaches A method of connecting to users with requested skills comprising: querying, by a computer system, a user profiling system with a skillset provided by a requestor (Chen, Fig. 9A and para 0029 disclose querying a user profiling system with skillset for a probable match “The user device (101) can provide users a user interface to enter job requirements, which the system uses to match with and rank qualified candidates. FIG. 9A illustrates an example of such a user interface, hosted on the device, for users to enter job requirements. ");  Amendment Filed 17 May 2022 Reply to Office Action of 17 February 2022identifying, by the computer system, a target user based on results of querying the user profiling, wherein the target user is associated with the skillset (Chen, Fig. 9B, 9C and para 0029 further disclose in response to the query by skillset, target users that match with skillsets are identified and displayed ”The user device can also be used to provide a user interface to display the ranked candidates to the user. FIG. 9B and FIG. 9C demonstrate two examples of user interfaces where lists of qualified candidates are ranked and displayed to the end user."); 
Chen teaches searching people by skillset but he does not explicitly teach identifying, by the computer system, a network path linking the requestor to an intermediate user, and further linking the intermediate user with the target user, the network path comprising one or more links between nodes of a user network, the nodes associated with the requestor, the target user, and the intermediate user; identifying, by the computer system, a preferred communication channel associated with a node linking the target user to the intermediate user; and providing, by the computer system, a recommendation to the requester, the recommendation comprising the intermediate user, the target user, the preferred communication channel, and the network path.
However, in the same field of endeavor of identifying network path between users Nagy teaches identifying, by the computer system, a network path linking the requestor to an intermediate user, and further linking the intermediate user with the target user, the network path comprising one or more links between nodes of a user network, the nodes associated with the requestor, the target user, and the intermediate user(Nagy, Fig. 13 and col 18:4-16 disclose identifying a linking path between target user (Target Person) with requesting user (Starting Person) via intermediary user (element 718 “RETRIEVE FURTHER DEGREE OF USER CONTACT PAIRS”) “the routine 116 retrieves user-contact pairs that have the target person as a contact, also shown at block 710. Once user-contact pair data has been retrieved and assembled (e.g., by the user-contact reference routine 120), the relationship pathway determination routine 122 plots pathways that link the starting person to the target person as indicated by block 712.”); identifying, by the computer system, a preferred communication channel associated with a node linking the target user to the intermediate user(Nagy, Fig. 10 A 15:15-22 disclose a display of a preferred communication channel to target user “Ms. Toby Adamson” phone number and email for sending message; here the examiner interprets “preferred communication channel” as a communication means that make available to be discover by search); and providing, by the computer system, a recommendation to the requester, the recommendation comprising the intermediate user, the target user, the preferred communication channel, and the network path(Nagy, Fig. 10 A and col 15:15-22  disclose by displaying a recommendation having intermediate user (Jane Tamoff) within the network path to the requestor (labeled “Me” ) to the target user (“Ms. Toby Adamson”)“As illustrated, the screen 400 displays a list 402 of those users of the database who are potential connections between the starting person 404 (labeled “Me”) and the target person, such as Ms. Toby Adamson 406”; further  discloses a display of a preferred communication channel to target user “Ms. Toby Adamson” phone number and email for sending message).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the recommendation of candidate based on matched skillset of Chen into identification of user’s communication path and channel of Nagy to produce an expected result of displaying a means of communicating with recommended user and a link or path to reach the target user. The modification would be obvious because one of ordinary skill in the art would be motivated to display requesting users a details about how the target user can be reached/communicated effectively(Nagy, col 15:15-22).

Regarding claim 15(Currently amended), Chen teaches A non-transitory computer readable medium storing executable sequences of instructions to connect to users with requested skills, the sequences of instructions comprising instructions to (Chen, Fig. 1 and para 0237-0238 disclose a computer system with memory, storages, hardware processor for executing instructions): 
query a user profiling system with a skillset provided by a requestor(Chen, Fig. 9A and para 0029 disclose querying a user profiling system with skillset for a probable match “The user device (101) can provide users a user interface to enter job requirements, which the system uses to match with and rank qualified candidates. FIG. 9A illustrates an example of such a user interface, hosted on the device, for users to enter job requirements. "); identify a target user based on results of querying the user profilinq system, wherein the target user is associated with the skillset (Chen, Fig. 9B, 9C and para 0029 further disclose in response to the query by skillset, target users that match with skillsets are identified and displayed ”The user device can also be used to provide a user interface to display the ranked candidates to the user. FIG. 9B and FIG. 9C demonstrate two examples of user interfaces where lists of qualified candidates are ranked and displayed to the end user."); 
Chen teaches searching people by skillset but he does not explicitly teach  identify a network path linking the requestor to an intermediate user, and further linking the intermediate user with the target user, the network path comprising one or more links between nodes of a user network, the nodes associated with the requestor, the target user, and the intermediate user;
 identify a preferred communication channel associated with a node linking the target user to the intermediate user; and provide a recommendation to the requester, the recommendation comprising the intermediate user, the target user, the preferred communication channel, and the network path.
However, in the same field of endeavor of identifying network path between users Nagy teaches identify a network path linking the requestor to an intermediate user, and further linking the intermediate user with the target user, the network path comprising one or more links between nodes of a user network, the nodes associated with the requestor, the target user, and the intermediate user(Nagy, Fig. 13 and col 18:4-16 disclose identifying a linking path between target user (Target Person) with requesting user (Starting Person) via intermediary user (element 718 “RETRIEVE FURTHER DEGREE OF USER CONTACT PAIRS”) “the routine 116 retrieves user-contact pairs that have the target person as a contact, also shown at block 710. Once user-contact pair data has been retrieved and assembled (e.g., by the user-contact reference routine 120), the relationship pathway determination routine 122 plots pathways that link the starting person to the target person as indicated by block 712.”);
 identify a preferred communication channel associated with a node linking the target user to the intermediate user(Nagy, Fig. 10 A 15:15-22 disclose a display of a preferred communication channel to target user “Ms. Toby Adamson” phone number and email for sending message; here the examiner interprets “preferred communication channel” as a communication means that make available to be discover by search); and provide a recommendation to the requester, the recommendation comprising the intermediate user, the target user, the preferred communication channel, and the network path (Nagy, Fig. 10 A and col 15:15-22  disclose by displaying a recommendation having intermediate user (Jane Tamoff) within the network path to the requestor (labeled “Me” ) to the target user (“Ms. Toby Adamson”)“As illustrated, the screen 400 displays a list 402 of those users of the database who are potential connections between the starting person 404 (labeled “Me”) and the target person, such as Ms. Toby Adamson 406”; further  discloses a display of a preferred communication channel to target user “Ms. Toby Adamson” phone number and email for sending message).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the recommendation of candidate based on matched skillset of Chen into identification of user’s communication path and channel of Nagy to produce an expected result of displaying a means of communicating with recommended user and a link or path to reach the target user. The modification would be obvious because one of ordinary skill in the art would be motivated to display requesting users a details about how the target user can be reached/communicated effectively(Nagy, col 15:15-22).

Claim 2-4, 9, 11, 16 -18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Jia  et al (PGPUB Document No. 20190108217), hereafter, referred to as “Chen”, in view of Nagy, Robert (US Patent No. 7325012), hereafter, referred to as “Nagy”, in view of Zheng, Hao (PGPUB Document No. 20160342705), hereafter, referred to as “Zheng”.

Regarding claim 2 (Currently amended), Chen and Nagy teach all the limitations of claim 1 and Chen further teaches wherein the at least one processor is further configured to: and apply machine learning techniques to the database to generate the user profiling system (Chen, para 0143 disclose that machine learning such as deep learning is being used for user profiling system “the system can leverage a classifier built upon deep learning to label the resumes based on features including but not limited to: file signature, author of the file, style of language, layout of the resumes, number of pages, phone number and frequency of specific words, etc.”).
But they don’t explicitly teach extract user features based on monitoring one or more of communications between users in the user network, communication methods employed by the users, or documents accessed by the users create a database of the extracted user features; 
However, in the same field of endeavor of identifying users association in a network Zheng teaches extract user features based on monitoring one or more of communications between users in the user network, communication methods employed by the users, or documents accessed by the users create a database of the extracted user features (Zheng, para 0044 and Fig. 3 disclose feature extraction between users from their communication frequencies and method and storing the information into database (element 104 of fig. 3) “Depending on the types of user correspondences, the user correspondence analyzing module 306 may be implemented on the server side, for example, for emails, or on the client side for emails, instant messages, SMSs, MMSs….. One exemplary connection strength model 312 may be based on parameters extracted from the metadata of the correspondences, such as frequency and recency of the communication between the two users”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the machine learning for user profiling by feeding user features of Chen and Nagy into extracted communication features of Zheng to produce an expected result of measurement of connectivity strength between users. The modification would be obvious because one of ordinary skill in the art would be motivated to determine the connectivity strength for measuring  the degree of association between two users.

Regarding claim 3(Currently amended), Chen, Nagy and Zheng teach all the limitations of claim 2 and Nagy further teaches wherein the at least one processor is further configured to determine a location of the intermediate user for inclusion in the databas(Nagy, Fig. 10 A and col 7:49-58  disclose storing of location for the intermediate user Jane Tamoff “the different types of contact information for Jane Tarnoff (or any other contact) are stored in different tables within the database 112 and this information…. the table for post office address information may include fields for title information, street location, city, state and zip code information”).

Regarding claim 4 (Original), Chen, Nagy and Zheng teach all the limitations of claim 2 and Chen further teaches wherein the machine learning techniques comprise Random Forest classification or K-means clustering (Chen, para 0176 discloses that Random Forest classification is being utilized as classifier “Module 505 can employ a machine learning based classifier, which was trained earlier with labeled data. ….. The classifier can deploy a variety of methods including but not limited to: Deep Neural Network, Decision Trees, Random Forests, Bayesian Networks, Support Vector Machines, Neural networks, and Logistic Regression. ” ).

Regarding claim 9 (Currently amended), Chen and Nagy teach all the limitations of claim 8 and Chen further teaches and applying machine learning techniques to the database to generate the user profiling system (Chen, para 0143 disclose that machine learning such as deep learning is being used for user profiling system “the system can leverage a classifier built upon deep learning to label the resumes based on features including but not limited to: file signature, author of the file, style of language, layout of the resumes, number of pages, phone number and frequency of specific words, etc.”).
But they don’t explicitly teach further comprising: extracting user features based on monitoring one or more of communications between users in the user network, communication methods employed by the users, or documents accessed by the users; creating a database of the extracted user features; 
However, in the same field of endeavor of identifying users association in a network Zheng teaches further comprising: extracting user features based on monitoring one or more of communications between users in the user network, communication methods employed by the users, or documents accessed by the users; creating a database of the extracted user features (Zheng, para 0044 and Fig. 3 disclose feature extraction between users from their communication frequencies and method and storing the information into database (element 104 of fig. 3) “Depending on the types of user correspondences, the user correspondence analyzing module 306 may be implemented on the server side, for example, for emails, or on the client side for emails, instant messages, SMSs, MMSs….. One exemplary connection strength model 312 may be based on parameters extracted from the metadata of the correspondences, such as frequency and recency of the communication between the two users”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the machine learning for user profiling by feeding user features of Chen and Nagy into extracted communication features of Zheng to produce an expected result of measurement of connectivity strength between users. The modification would be obvious because one of ordinary skill in the art would be motivated to determine the connectivity strength for measuring  the degree of association between two users.

Regarding claim 11 (Original), Chen, Nagy and Zheng teach all the limitations of claim 9 and Chen further teaches wherein the machine learning techniques comprise Random Forest classification or K-means clustering (Chen, para 0176 discloses that Random Forest classification is being utilized as classifier “Module 505 can employ a machine learning based classifier, which was trained earlier with labeled data. ….. The classifier can deploy a variety of methods including but not limited to: Deep Neural Network, Decision Trees, Random Forests, Bayesian Networks, Support Vector Machines, Neural networks, and Logistic Regression. ” ).

Regarding claim 16 (Currently amended), Chen and Nagy teach all the limitations of claim 15 and Chen further teaches and apply machine learning techniques to the database to generate the user profiling system (Chen, para 0143 disclose that machine learning such as deep learning is being used for user profiling system “the system can leverage a classifier built upon deep learning to label the resumes based on features including but not limited to: file signature, author of the file, style of language, layout of the resumes, number of pages, phone number and frequency of specific words, etc.”).
But they don’t explicitly teach wherein the sequences of instructions further include instructions to: extract user features based on monitoring one or more of communications between users in the user network, communication methods employed by the users, or documents accessed by the users; create a database of the extracted user features; 
However, in the same field of endeavor of identifying users association in a network Zheng teaches wherein the sequences of instructions further include instructions to: extract user features based on monitoring one or more of communications between users in the user network, communication methods employed by the users, or documents accessed by the users; create a database of the extracted user features (Zheng, para 0044 and Fig. 3 disclose feature extraction between users from their communication frequencies and method and storing the information into database (element 104 of fig. 3) “Depending on the types of user correspondences, the user correspondence analyzing module 306 may be implemented on the server side, for example, for emails, or on the client side for emails, instant messages, SMSs, MMSs….. One exemplary connection strength model 312 may be based on parameters extracted from the metadata of the correspondences, such as frequency and recency of the communication between the two users”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the machine learning for user profiling by feeding user features of Chen and Nagy into extracted communication features of Zheng to produce an expected result of measurement of connectivity strength between users. The modification would be obvious because one of ordinary skill in the art would be motivated to determine the connectivity strength for measuring  the degree of association between two users.

Regarding claim 17(Currently amended), Chen, Nagy and Zheng teach all the limitations of claim 16 and Nagy further teaches wherein the sequences of instructions further include instructions to determine a location of the intermediate user for inclusion in the databas(Nagy, Fig. 10 A and col 7:49-58  disclose storing of location for the intermediate user Jane Tamoff “the different types of contact information for Jane Tarnoff (or any other contact) are stored in different tables within the database 112 and this information…. the table for post office address information may include fields for title information, street location, city, state and zip code information”).

Regarding claim 18 (Original), Chen, Nagy and Zheng teach all the limitations of claim 16 and Chen further teaches wherein the machine learning techniques comprise Random Forest classification or K-means clustering (Chen, para 0176 discloses that Random Forest classification is being utilized as classifier “Module 505 can employ a machine learning based classifier, which was trained earlier with labeled data. ….. The classifier can deploy a variety of methods including but not limited to: Deep Neural Network, Decision Trees, Random Forests, Bayesian Networks, Support Vector Machines, Neural networks, and Logistic Regression. ” ).


Claim 5-6, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Jia  et al (PGPUB Document No. 20190108217), hereafter, referred to as “Chen”, in view of Nagy, Robert (US Patent No. 7325012), hereafter, referred to as “Nagy”, in further view of Fan, Jinliang et al (PGPUB Document No. 20070234102), hereafter, referred to as “Fan”.

Regarding claim 5 (Currently amended), Chen and Nagy teach all the limitations of claim 1 but they don’t explicitly teach wherein the at least one processor is further configured to calculate connectivity costs associated with the links of the one or more user network.
However, in the same field of endeavor of cost computation involving physical distance Fan teaches wherein the at least one processor is further configured to calculate connectivity costs associated with the links of the one or more user network (Fan, para 0024 discloses computing connectivity cost between nodes by their physical distances  “different data path lengths exist between certain source and destination nodes. Data path lengths may be calculated as a physical distance and/or an electrical distance.”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the identified network path or nodes of Chen and Nagy into computing connectivity cost between nodes by their physical distances of Fan to produce an expected result of considering connectivity cost for evaluating users network path. The modification would be obvious because one of ordinary skill in the art would be motivated to display requesting users’ network path based on optimum cost.

Regarding claim 6 (Currently amended), Chen, Nagy and Fan teach all the limitations of claim 5 and Fan further teaches wherein the at least one processor is further configured to calculate the connectivity costs based on one or more of a physical distance from the intermediate user, a measure of a working relationship with the intermediate user, or a measure of messaging frequency with the intermediate user (Fan, para 0024 discloses computing connectivity cost between nodes by their physical distances   “different data path lengths exist between certain source and destination nodes. Data path lengths may be calculated as a physical distance and/or an electrical distance.”;  Fan’s teaching of distance measurement between to two nodes in a data path can similarly be applied to measure distance from the intermediate node disclosed by Nagy to other nodes in the network path; here the examiner considering option “physical distance from the intermediate user” for computing the cost of connectivity).

Regarding claim 12 (Currently amended), Chen and Nagy teach all the limitations of claim 8 but they don’t explicitly teach further comprising calculating connectivity costs associated with the one or more links of the user network.
However, in the same field of endeavor of cost computation involving physical distance Fan teaches further comprising calculating connectivity costs associated with the one or more links of the user network (Fan, para 0024 discloses computing connectivity cost between nodes by their physical distances  “different data path lengths exist between certain source and destination nodes. Data path lengths may be calculated as a physical distance and/or an electrical distance.”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the identified network path or nodes of Chen and Nagy into computing connectivity cost between nodes by their physical distances of Fan to produce an expected result of considering connectivity cost for evaluating users network path. The modification would be obvious because one of ordinary skill in the art would be motivated to display requesting users’ network path based on optimum cost.

Regarding claim 13 (Currently amended), Chen, Nagy and Fan teach all the limitations of claim 12 and Fan further teaches further comprising calculating from the intermediate user, a measure of a working relationship with the intermediate user, or a measure of messaging frequency with the intermediate user (Fan, para 0024 discloses computing connectivity cost between nodes by their physical distances   “different data path lengths exist between certain source and destination nodes. Data path lengths may be calculated as a physical distance and/or an electrical distance.”;  Fan’s teaching of distance measurement between to two nodes in a data path can similarly be applied to measure distance from the intermediate node disclosed by Nagy to other nodes in the network path; here the examiner considering option “physical distance from the intermediate user” for computing the cost of connectivity).

Regarding claim 19 (Currently amended), Chen and Nagy teach all the limitations of claim 15 but they don’t explicitly teach wherein the sequences of instructions further include instructions to calculate connectivity costs associated with the one or more links of the user network.
However, in the same field of endeavor of cost computation involving physical distance Fan teaches wherein the sequences of instructions further include instructions to calculate connectivity costs associated with the one or more links of the user network (Fan, para 0024 discloses computing connectivity cost between nodes by their physical distances  “different data path lengths exist between certain source and destination nodes. Data path lengths may be calculated as a physical distance and/or an electrical distance.”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the identified network path or nodes of Chen and Nagy into computing connectivity cost between nodes by their physical distances of Fan to produce an expected result of considering connectivity cost for evaluating users network path. The modification would be obvious because one of ordinary skill in the art would be motivated to display requesting users’ network path based on optimum cost.

Regarding claim 20 (Currently amended), Chen, Nagy and Fan teach all the limitations of claim 19 and Fan further teaches wherein the sequences of instructions further include instructions to calculate the connectivity costs based on one or more of a physical distance from the intermediate user, a measure of a working relationship with the intermediate user, or a measure of messaging frequency with the intermediate user (Fan, para 0024 discloses computing connectivity cost between nodes by their physical distances   “different data path lengths exist between certain source and destination nodes. Data path lengths may be calculated as a physical distance and/or an electrical distance.”;  Fan’s teaching of distance measurement between to two nodes in a data path can similarly be applied to measure distance from the intermediate node disclosed by Nagy to other nodes in the network path; here the examiner considering option “physical distance from the intermediate user” for computing the cost of connectivity).

Claim 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Jia  et al (PGPUB Document No. 20190108217), hereafter, referred to as “Chen”, in view of Nagy, Robert (US Patent No. 7325012), hereafter, referred to as “Nagy”, in view of Fan, Jinliang et al (PGPUB Document No. 20070234102), hereafter, referred to as “Fan”, in further view of Schissel, Jason  et al (PGPUB Document No. 20170213179), hereafter, referred to as “Schissel”.

Regarding claim 7 (Original), Chen, Nagy and Fan teach all the limitations of claim 6 but they don’t explicitly teach wherein the at least one processor is further configured to identify the network path based on minimization of a sum of the connectivity costs associated with the links between the requestor and the target user.
However, in the same field of endeavor of cost computation between nodes in graph/network Schissel teaches wherein the at least one processor is further configured to identify the network path based on minimization of a sum of the connectivity costs associated with the links between the requestor and the target user (Schissel, para 0056 discloses identifying minimum cost path (minimum distance value path)  using Dijkstra's shortest path algorithm “The graph analytic engine 214 is configured to determine the minimum distance value path for the maximum distance value path between an initial or starting node and a desired or target node from the constructed skills graph. In one embodiment, the graph analytic engine 214 performs Dijkstra's algorithm on the skills graph given the initial skill and the desired skill.”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the identified network path or nodes of Chen, Nagy and Fan into identifying sum of minimum cost path between source to target node of Schissel to produce an expected result of considering connectivity cost of various path in user network. The modification would be obvious because one of ordinary skill in the art would be motivated to display requesting users’ network path based on minimum cost.

Regarding claim 14 (Original), Chen, Nagy and Fan teach all the limitations of claim 12 but they don’t explicitly teach further comprising identifying the network path based on minimization of a sum of the connectivity costs associated with the links between the requestor and the target user.
However, in the same field of endeavor of cost computation between nodes in graph/network Schissel teaches further comprising identifying the network path based on minimization of a sum of the connectivity costs associated with the links between the requestor and the target user (Schissel, para 0056 discloses identifying minimum cost path (minimum distance value path)  using Dijkstra's shortest path algorithm “The graph analytic engine 214 is configured to determine the minimum distance value path for the maximum distance value path between an initial or starting node and a desired or target node from the constructed skills graph. In one embodiment, the graph analytic engine 214 performs Dijkstra's algorithm on the skills graph given the initial skill and the desired skill.”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the identified network path or nodes of Chen, Nagy and Fan into identifying sum of minimum cost path between source to target node of Schissel to produce an expected result of considering connectivity cost of various path in user network. The modification would be obvious because one of ordinary skill in the art would be motivated to display requesting users’ network path based on minimum cost.

Regarding claim 21 (Original), Chen, Nagy and Fan teach all the limitations of claim 19 but they don’t explicitly teach wherein the sequences of instructions further include instructions to identify the network path based on minimization of a sum of the connectivity costs associated with the links between the requestor and the target user.
However, in the same field of endeavor of cost computation between nodes in graph/network Schissel teaches wherein the sequences of instructions further include instructions to identify the network path based on minimization of a sum of the connectivity costs associated with the links between the requestor and the target user (Schissel, para 0056 discloses identifying minimum cost path (minimum distance value path)  using Dijkstra's shortest path algorithm “The graph analytic engine 214 is configured to determine the minimum distance value path for the maximum distance value path between an initial or starting node and a desired or target node from the constructed skills graph. In one embodiment, the graph analytic engine 214 performs Dijkstra's algorithm on the skills graph given the initial skill and the desired skill.”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the identified network path or nodes of Chen, Nagy and Fan into identifying sum of minimum cost path between source to target node of Schissel to produce an expected result of considering connectivity cost of various path in user network. The modification would be obvious because one of ordinary skill in the art would be motivated to display requesting users’ network path based on minimum cost.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Jia  et al (PGPUB Document No. 20190108217), hereafter, referred to as “Chen”, in view of Nagy, Robert (US Patent No. 7325012), hereafter, referred to as “Nagy”, in view of Zheng, Hao (PGPUB Document No. 20160342705), hereafter, referred to as “Zheng”, ,in further view of Srinivasan, Kumar et al (PGPUB Document No. 20210280195), hereafter, referred to as “Srinivasan”.

Regarding claim 10 (Currently amended), Chen, Nagy and Zheng teach all the limitations of claim 9 and Nagy further teaches further comprising determining a location of the intermediate user for inclusion in the database (Nagy, Fig. 10 A and col 7:49-58  disclose storing of location for the intermediate user Jane Tamoff “the different types of contact information for Jane Tarnoff (or any other contact) are stored in different tables within the database 112 and this information…. the table for post office address information may include fields for title information, street location, city, state and zip code information”) 
But they don’t explicitly teach and determining organization chart relationships with the intermediate user for inclusion in the database.
However, in the same field of endeavor of identifying user activities by analyzing user data Srinivasan teaches and determining organization chart relationships with the intermediate user for inclusion in the database (Srinivasan, para 0116 discloses identifying organization chart or hierarchical relationship between users “data identifying reasons for which the user communicates with other users, data identifying frequent contacts of the user, or data identifying an organizational hierarchy associated with the user.”;  Srinivasan’s teaching of determination of organization relationships can be applied to Nagy’s identified intermediate user); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the extraction of users’ features of Chen, Nagy and Zheng into identification of organization chart/hierarchical relationships between users of Srinivasan to produce an expected result of displaying a means of communicating with recommended user via his/her organization hierarchy. The modification would be obvious because one of ordinary skill in the art would be motivated to display requesting users the organizational hierarchy details about how the target user can be reached/communicated effectively.

Response to Arguments 

I.	35 U.S.C §101
	The applicant’s arguments regarding amended additional elements have been fully considered but examiner respectfully disagrees for following reason.
	The limitation “preferred communication channel associated with a node linking the target user to the intermediate user” which may be characterized as insignificant extra-solution activity of mere data gathering such as for ‘preferred communication’ as identified in MPEP 2106. 05(g) and does not provide integration into practical application. 

II.	35 U.S.C §103
Applicant’s arguments filed on 5/17/2022 have been fully considered but are deemed to be moot in view of new ground of rejections presented in this Office Action. 

Conclusion

THIS ACTION IS MADE FINAL. Claim amendments necessitated new ground of rejection. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAH A DAUD/Examiner, Art Unit 2164           

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164